Case 1:21-cv-21634-BB Document 4 Entered on FLSD Docket 05/03/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 21-cv-21634-BLOOM

 MATTHEW ALEXANDER KING,

           Petitioner,

 v.

 WARDEN CARLTON,

           Respondent.
                                         /

                                        ORDER TO AMEND

           THIS CAUSE is before the Court on Petitioner Matthew Alexander King’s Petition filed

 nominally pursuant to 28 U.S.C. § 2241, ECF No. [1] (“Petition”). The Court has carefully

 reviewed the Petition, the record in this case, the applicable law, and is otherwise fully advised.

 For reasons set forth below, the Petition is denied without prejudice. Petitioner is granted leave to

 amend his claims pursuant to 28 U.S.C. § 1983.

      I.      FACTUAL ALLEGATIONS

           Petitioner is a prisoner incarcerated at the Federal Detention Center in Miami. See ECF No.

 [1] at 1. His Petition complains of “continuous violations of constitutional rights” and “cruel and

 unusual punishment.” Id. at 2. Petitioner alleges FBI and Miami-Dade Police agents arrested him

 on June 26, 2018. Id. at 10. “Once I was placed in a police car[,] I immediately invoked my

 constitutional right to counsel prior to any questioning by law enforcement. This was recorded on

 two police body cameras.” Id. Petitioner invoked his right to counsel again after he arrived at

 Miami-Dade Police Station Five and was told he would “be given an opportunity to speak with

 [counsel].” Id. After being informed that Petitioner invoked his right to counsel, FBI Agent John

 Gill and Miami-Dade Detective Parker approached Petitioner in his holding cell and “proceeded
Case 1:21-cv-21634-BB Document 4 Entered on FLSD Docket 05/03/2021 Page 2 of 6

                                                                     Case No. 21-cv-21634-BLOOM


 to threaten [Petitioner] into answering their questions.” Id. Petitioner continued to invoke his right

 to counsel but was told by Gill, “You’re not getting [expletive].” Id. Gill threatened Petitioner’s

 safety and the safety of his family, telling Petitioner that he would personally place Petitioner’s

 one-year-old daughter foster care. Id. Petitioner, who had never been arrested before, states that

 he “felt as if [he] had no choice but to comply.” Id.

           Petitioner alleges that Gill and “three other Miami-Dade detectives also forced/coerced a

 false confession” to a pending state court case. Id. Petitioner further alleges that the United States

 Attorney’s Office attempted to hide the violation of Petitioner’s rights by omitting the body camera

 footage from discovery. Id. According to Petitioner, “[t]he camera footage was obtained eight

 months after [his] arrest. Id. Petitioner asserts this act violated “protocol, ethics, [and] laws

 enforced under Brady v. Maryland [and] the Constitution.” Id. In light of the foregoing, Petitioner

 seeks that his constitutional rights be upheld and “100 million dollars for the anxiety [and]

 suffering . . . endured these last thirty-four months.” Id. at 8.

     II.      DISCUSSION

           Section 2241 permits a district court to grant a writ of habeas corpus whenever a petitioner

 is in “custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 § 2241(c)(3). It is well established that “claims challenging the fact or duration of a sentence fall

 within the ‘core’ of habeas corpus, while claims challenging the conditions of confinement ‘fall

 outside of that core and may be brought pursuant to § 1983.’” See Daker v. Warden, 805 F. App’x

 648, 650 (11th Cir. 2020) (quoting Nelson v. Campbell, 541 U.S. 637, 644 (2004)). Where a claim

 does not result in immediate release from custody, it does not “lie at the core of habeas corpus,

 and may be brought, if at all, under § 1983.” Daker, 805 F. App’x at 650 (quoting Skinner v.

 Switzer, 562 U.S. 521, 535 n.13 (2011) (internal quotation marks omitted)). A civil rights action,

 rather than a habeas corpus action, is the proper vehicle for raising a conditions of confinement

                                                    2
Case 1:21-cv-21634-BB Document 4 Entered on FLSD Docket 05/03/2021 Page 3 of 6

                                                                           Case No. 21-cv-21634-BLOOM


 claim. See McKinnis v. Mosely, 693 F.2d 1054, 1056-57 (11th Cir. 1982).

           While the instant Petition was filed pursuant to § 2241, “[f]ederal courts have . . . an

 obligation to look behind the label of a motion filed by a pro se inmate . . . .” United States v.

 Jordan, 915 F.2d 622, 624 (11th Cir. 1990). Claims for monetary relief “fall outside th[e] core [of

 habeas corpus] and may be brought pursuant to § 1983 in the first instance.” Nelson, 541 U.S. at

 643 (citing Muhammad v. Close, 540 U.S. 749, 750 (2004)) (per curiam). Here, where Petitioner

 seeks monetary relief rather than release from confinement, a § 2241 Petition is not the appropriate

 vehicle.

           The filing fee in § 1983 actions is $402. Modeste v. Micahael, No. 21-20637-CIV, 2021

 WL 633737, at *1 (S.D. Fla. Feb. 18, 2021). The $402 filing fee applies even if the case is a hybrid

 civil rights/habeas corpus action. Brown v. Calon, 20-22147-CIV, at p.3 (S.D. Fla. June 6, 2020)

 ECF No. [10] (“The requirements for pursuing a civil rights action in federal court differ from

 those in a habeas proceeding, including the payment of a $350.00 filing fee and a [$52.00]

 administrative fee for a civil rights action versus a $5.00 filing fee for a habeas action. Petitioner

 may not circumvent those requirements by filing a joint or hybrid action.” (citing Sheppard v.

 Mich. Parole Bd., No. 16-CV-12257, 2016 WL 5369600, at *2 (E.D. Mich. Sept. 26, 2016))).

           Petitioner has not paid the $402 filing nor has he filed a motion to proceed in forma

 pauperis with supporting financial affidavit.1 Under 28 U.S.C. § 1914(a), the Clerk of Court is

 instructed to require parties instituting a civil action to pay a filing fee. See id. Nevertheless,

 under 28 U.S.C. § 1915(a)(1),

           any court of the United States may authorize the commencement . . . of any suit,
           action or proceeding, civil or criminal, . . . without prepayment of fees or security
           therefor, by a person who submits an affidavit that includes a statement of all assets
           such prisoner possesses that the person is unable to pay such fees or give security
           therefor.

 1
     On April 29, 2021, Petitioner paid the $5.00 filing fee for habeas actions. ECF No. [3].

                                                        3
Case 1:21-cv-21634-BB Document 4 Entered on FLSD Docket 05/03/2021 Page 4 of 6

                                                                        Case No. 21-cv-21634-BLOOM


 Id. To this end, Local Rule 88.2(b) of the United States District Court for the Southern District of

 Florida provides:

              When a petition, motion to vacate, or complaint is submitted in forma pauperis, the
              petitioner/movant/plaintiff shall submit the form “Application to Proceed Without
              Prepayment of Fees and Affidavit,” which may be obtained from the Clerk of the
              Court, or an affidavit which substantially follows the form, and shall, under oath,
              set forth information which establishes that he or she is unable to pay the fees and
              costs of the proceedings referenced above.

 Id.

       III.        CONCLUSION

              Petitioner’s claims are improperly raised in a § 2241 petition. In order to proceed, the

 Petitioner shall file an amended complaint on the appropriate form providing sufficient factual

 allegations to permit the Court to review his claims. Petitioner is reminded that he must state with

 specificity the facts supporting his claims. Petitioner is also cautioned that each claim should be

 numbered in a separate paragraph and should be set forth using short and plain statements, with

 numbered paragraphs stating why the relief requested should be granted. Additionally, the

 amended complaint must contain a separate paragraph as to each defendant explaining what that

 defendant did and the supporting facts to show why that person is being sued. Furthermore, the

 petition must be verified—i.e., signed and dated under the penalty of perjury, pursuant to Local

 Rule 88.2(a)(4). Consistent with the goals of Fed. R. Civ. P. 8, the amended complaint and its

 memorandum shall not exceed twenty pages in length.

              Accordingly, it is ORDERED AND ADJUDGED as follows:

              1.     On or before May 31, 2021, Petitioner shall file an amended complaint, signed

                     under the penalty of perjury, providing a short and plain statement of a claim for

                     relief, a basis for federal jurisdiction, and a demand for judgment.

              2.     The amended complaint must be labeled “Amended Complaint” and must show



                                                       4
Case 1:21-cv-21634-BB Document 4 Entered on FLSD Docket 05/03/2021 Page 5 of 6

                                                                  Case No. 21-cv-21634-BLOOM


              Case No. 21-cv-21634, so that it will be filed in this case.

        3.    On or before May 31, 2021, Petitioner shall wither pay the $402 filing fee or may

              file a motion to proceed in forma pauperis.

        4.    If Petitioner files a motion to proceed in forma pauperis, he must have the

              certificate concerning his inmate account statement completed by an officer of the

              institution and attach a certified copy of his jail account for the six-month period

              preceding the filing of the Complaint in accordance with 28 U.S.C. § 1915.

        5.    The Clerk is DIRECTED to provide Petitioner with a copy of the form for a

              Complaint for Violation of Civil Rights pursuant to 28 U.S.C. § 1983, and the

              Application to Proceed in District Court Without Prepaying Fees or Costs.

        6.    Petitioner is cautioned that failure to file the amended complaint, the filing fee, or

              the motion to proceed in forma pauperis on time and in compliance with the Court’s

              Order may result in dismissal of this case for failure to prosecute or failure to

              comply with court orders. See Fed. R. Civ. P. 41(b).

        DONE AND ORDERED in Chambers at Miami, Florida, on April 30, 2021.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Matthew Alexander King, Pro Se
 17576-104
 Miami FDC
 Federal Detention Center
 Inmate Mail/Parcels

                                                5
Case 1:21-cv-21634-BB Document 4 Entered on FLSD Docket 05/03/2021 Page 6 of 6

                                                   Case No. 21-cv-21634-BLOOM


 Post Office Box 019120
 Miami, FL 33101




                                      6
